 

AMENDMENT NO.  2 TO EMPLOYMENT AGREEMENT BETWEEN ELECTRONIC
CIGARETTES INTERNATIONAL GROUP, LTD. AND DANIEL J O'NEILL (Executive)

 

THIS SECOND AMENDMENT (the "Amendment") to the EMPLOYMENT AGREEMENT dated
effective as of March 15, 2015 (the “Employment Agreement”) is entered into as
of September 30, 2016 by and between Electronic Cigarettes International Group,
Ltd, a Nevada corporation (the "Company"), and Daniel J. O'Neill, an individual
with a physical address at 4115 Chemin Ste Angelique, Saint-Lazare, Quebec J7T 2
5, Canada (the "Executive") (collectively, the "Parties," individually, a
"Party"),

 

WITNESSETH:

WHEREAS, the Parties wish to amend certain sections of the Employment Agreement;
and;

WHEREAS, the Company's compensation committee of the board of directors (the
"Board") has determined that it is in the best interests of the Company, its
affiliates, and its stockholders to amend the Employment Agreement on the terms
set forth herein.

NOW,  THEREFORE, in  consideration  of the  promises  and  the  mutual
 covenants and  agreements set forth herein, the Parties,  intending to be
legally bound,  hereby  agree as follows:  

The following sections of the Employment Agreement shall be amended and restated
as follows:

A. Section 4.7(a) of Article Four is amended and restated as follows:



4.7             Obligations of the Company upon Termination.

(a)               Good Reason or Change of Control; Other Than for Cause.  If,
during the Employment Term, the Company (or  applicable affiliated company)
shall  terminate the Executive's  employment hereunder  other  than  for Cause
or the Executive shall terminate the Executive's employment either for (I) Good
Reason or, (2) any reason (if during the Change of Control Period):

(i)the  Company shall pay to  the Executive in a lump  sum (A)  the sum of (I)
 Executive's  Base Salary,  if any,  which has been earned but not paid through
the Termination  Date, (2) the product of (x) the Annual Bonus, if any,  earned
in  the preceding  fiscal year and (y) a fraction, the numerator of which is the
number of days  in  the current  fiscal  year through the Termination  Date and
the denominator of which is 365,  (3)  the  prior  year's  Annual  Bonus,  to
 the  extent  earned  but  not  paid,  (4)  the  amount  of any unreimbursed
 business expenses  incurred  by  the  Executive   on or prior to the  Date of
Termination,  and (5)  any accrued vacation  or other pay  pursuant to the
Corporation's  vacation policy, to  the extent not previously paid; and (B) in
the event of a change of control an amount equal to 36 months of Executive's
Base Salary and in the event of termination for good reason, 12 months of
Executive’s Base Salary.

B.         Section 7.3 (a) (b) and (d) of Article 7 are amended and restated as
follows:

All references to 15% are amended and increased to 50% and section (e) is
deleted.

Except for the modifications set forth above, all other terms and conditions of
the Employment Agreement and Amendment No. 1 remain in full force and effect.

IN WITNESS WHEREOF, the parties have set their hands and seals hereunto as of
November 9, 2016.

ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD.



BY: _____________________________________________

James P. Geiskopf, Chairman, Compensation Committee

EXECUTIVE

BY______________________________________________

Daniel J. O’Neil

